Title: From Benjamin Franklin to Gourlade and Moylan, 27 January 1780
From: Franklin, Benjamin
To: Gourlade & Moylan


Gentlemen
Passy, Jan. 27. 1780.
I received the Letter you did me the honour of writing to me the 19th. Instant, acquainting me with the arrival of the Black Prince, with her Prisoners, for wich I am much obliged to you. The Prisoners are in our disposition as to the Exchange being taken under American colours and Commission and they ought to be confined in the king’s Prisons till exchanged, agreable to his Majesty’s Ordinance of the 27th. September 1778.— Of this I have already given notice to Mr. Gerard of L’orient who I understand is a Correspondent of the Owners. We have heard nothing of Capt. Jones since he left the texel; and we begin to be in pain for the Confederacy. With great respect I have the honour to be &c.
Messrs. Gourlade and Moylan, Negts. L’orient.
